             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          4:12CR3031
    vs.
                                                     ORDER
DONALD G. ANTHONY,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 187) is granted.

    2.    Defendant Donald G. Anthony’s violation of supervised release
          hearing is continued to January 4, 2019, at 1:30 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 9th day of October, 2018.

                                       BY THE COURT:



                                       John M. Gerrard
                                       United States District Judge
